


110 HR 4042 IH: Family Farm, Small Business, and Home Tax Relief

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4042
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2007
			Mr. McNerney (for
			 himself, Mr. Space, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  estate tax for periods before its termination in 2010 by increasing the unified
		  credit, lowering the maximum estate tax rate, restoring the exclusion for
		  family-owned business interests, excluding the value of the decedent’s
		  principal residence, and for other purposes.
	
	
		1.Short title
			(a)In
			 generalThis Act may be cited as the Family Farm, Small Business, and Home Tax Relief
			 Act.
			(b)Amendment of
			 1986 codeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			2.Acceleration of
			 increase in unified credit
			(a)In
			 generalSubsection (c) of
			 section 2010 (relating to unified credit against tax) is amended to read as
			 follows:
				
					(c)Applicable
				credit amount
						(1)In
				generalFor purposes of this section, the applicable credit
				amount is the amount of the tentative tax which would be determined under the
				rate schedule set forth in section 2001(c) if the amount with respect to which
				such tentative tax is to be computed were the applicable exclusion amount. For
				purposes of the preceding sentence, the applicable exclusion amount is
				$3,500,000.
						(2)Cost-of-living
				adjustmentIn the case of any
				decedent dying in a calendar year after 2008, the $3,500,000 amount in
				paragraph (1) shall be increased by an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the cost-of-living adjustment determined
				under section 1(f)(3) for such calendar year by substituting calendar
				year 2006 for calendar year 1992 in subparagraph (B)
				thereof.
							If any
				amount as adjusted under the preceding sentence is not a multiple of $1,000,
				such amount shall be rounded to the nearest multiple of
				$1,000..
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to estates of decedents dying, and gifts made, after
			 December 31, 2007.
			3.Acceleration of
			 reduction in maximum estate tax rate
			(a)Maximum estate
			 tax rate
				(1)The table
			 contained in paragraph (1) of section 2001(c) is amended by striking the 2
			 highest brackets.
				(2)Section 2001(c),
			 as amended by paragraph (1), is amended by striking (1)
			 In
			 general.— and by striking paragraph (2).
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to estates of decedents dying, and gifts made, after
			 December 31, 2007.
			4.Restoration of, and
			 increase in, deduction for family-owned business interests
			(a)RestorationSubsection
			 (j) of section 2057 (relating to termination) is amended to read as
			 follows:
				
					(j)Application of
				sectionThis section—
						(1)shall not apply to
				estates of decedents dying after December 31, 2003, and before January 1, 2008,
				but
						(2)shall apply to
				estates of decedents dying after December 31,
				2007.
						.
			(b)Increase
				(1)In
			 generalSubsection (a) of section 2057 is amended—
					(A)by striking
			 $675,000 in paragraph (2) and inserting
			 $8,000,000, and
					(B)by striking
			 paragraph (3).
					(2)Cost-of-living
			 adjustmentSubsection (a) of
			 section 2057 is amended by adding at the end the following new
			 paragraph:
					
						(3)Cost-of-living
				adjustmentIn the case of any
				decedent dying in a calendar year after 2008, the $8,000,000 amount in
				paragraph (2) shall be increased by an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the cost-of-living adjustment determined
				under section 1(f)(3) for such calendar year by substituting calendar
				year 2006 for calendar year 1992 in subparagraph (B)
				thereof.
							If any
				amount as adjusted under the preceding sentence is not a multiple of $10,000,
				such amount shall be rounded to the nearest multiple of
				$10,000..
				(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying after December 31, 2007.
			5.Acceleration of repeal
			 of tax on generation-skipping transfersSection 2664 (relating to termination) is
			 amended by striking December 31, 2009 and inserting
			 December 31, 2007.
		6.Exclusion from
			 gross estate of value of principal residence
			(a)In
			 generalSubchapter A of chapter 11 is amended by adding at the
			 end the following new section:
				
					2059.Principal
				residence
						(a)In
				generalFor purposes of the
				tax imposed by section 2001, in the case of a decedent who was (at the date of
				the decedent’s death) a citizen or resident of the United States, the value of
				the taxable estate shall be determined by deducting from the value of the gross
				estate the adjusted value of any residence if—
							(1)such residence is
				included in determining the value of the gross estate,
							(2)such residence is
				located in the United States, and
							(3)during the 8-year
				period ending on the date of the decedent’s death, there have been periods
				aggregating 5 years during which such residence was owned by the decedent or a
				member of the decedent's family and used by the decedent or such a member as
				their principal residence (within the meaning of section 121).
							(b)Limitation
							(1)In
				generalThe deduction allowed by this section shall not exceed
				$2,000,000.
							(2)Cost-of-living
				adjustmentIn the case of any
				decedent dying in a calendar year after 2008, the $2,000,000 amount in
				paragraph (1) shall be increased by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living adjustment determined
				under section 1(f)(3) for such calendar year by substituting calendar
				year 2006 for calendar year 1992 in subparagraph (B)
				thereof.
								If any
				amount as adjusted under the preceding sentence is not a multiple of $1,000,
				such amount shall be rounded to the nearest multiple of $1,000.(c)Adjusted
				valueFor purposes of this section, the adjusted value of
				property is the value of such property for purposes of this chapter, reduced by
				amounts allowable as a deduction in respect to such property under paragraph
				(4) of section 2053(a).
						(d)Qualified heir;
				member of the familyFor purposes of this section, the terms
				qualified heir and member of the family have the
				respective meanings given to such terms by section 2032A(e).
						.
			(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 11 is
			 amended by adding at the end the following new item:
				
					Sec. 2059. Principal
				residence..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying after December 31, 2007.
			
